Citation Nr: 1140296	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  08-37 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.  

2.  Entitlement to a rating higher than 10 percent for allergic rhinitis and sinusitis.  

3.  Entitlement to an initial rating higher than 10 percent for systemic lupus erythematosus.  

REPRESENTATION

Veteran represented by:  Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran, Mr. P, and Dr. A

ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1985 to August 2005. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in March 2007 and in January 2009 of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas. 

In August 2011, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file.  

In a statement in March 2010, the Veteran raised the claim for increase for fibromyalgia, which is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.


REMAND

On the claim of service connection for obstructive sleep apnea, the service treatment records show that in May 2002 the Veteran complained of trouble sleeping.  It was also noted that she was treated with Lupron with side effects, that she experienced work-related stress, and that she suffered from insomnia due to pelvic pain.  In October 2004, her sleep became fragmented and unrefreshing when she tried to stop taking pain medication for musculoskeletal ailments.  On a pre-discharge VA general medical examination in April 2005, there was no diagnosis of sleep apnea.  In July 2005, a record from William Beaumont Army Medical Center indicated a complaint of insomnia, and there is some question as to whether this was a side effect of a medication.  The Veteran was discharged from service in August 2005.  


As a result of a Persian Gulf Registry examination in January 2006, the Veteran was referred for a sleep study at the William Beaumont Army Medical Center.  In February 2006, the sleep study resulted in a diagnosis of mild obstructive sleep apnea.  Subsequent records at the Army Medical Center show a complaint of sleep dysfunction in April 2006.  In July 2009, a polysomnogram also resulted in a diagnosis of obstructive sleep apnea.  On VA examination in July 2009, the VA examiner stated that sleep apnea was not likely related to the Veteran's service-connected systemic lupus erythematosus.  The question of whether sleep apnea was directly related to the sleep problems in service was not addressed and evidence of record is insufficient to decide this theory of the claim. 

On the claim for increase for allergic rhinitis and sinusitis, the Veteran testified that that every morning she had congested and she took medication (Zyrtec and Allegra) to relieve her symptoms.  She stated that she had three to four sinus infections a year and probably four to six episodes a year when she had to seek medical attention, including at the Montwood Medical Clinic.  Also from the Veteran's testimony her condition is worse.  She referred to a fluid retention cyst, which was shown on a CT scan in November 2006, which was also noted by the VA examiner in May 2009.  As the evidence suggests a material change in the disability, a reexamination is warranted. 

On the claim of increase for systemic lupus erythematosus, the Veteran was examined by VA examination in December 2007, prior to the grant of service connection.  The report of the examination listed the symptoms of the disease, but did not reflect the severity of each symptom or the frequency and duration of exacerbations of the disease, which are findings necessary in order to properly evaluate the disease.  On VA examination in July 2009, the examiner stated that systemic lupus erythematosus was in remission.  In August 2011, at the hearing before the Board, the Veteran and her physician described lupus as an active and debilitating disease.  




The Veteran's physician stated that there was a significant overlap in some of the symptoms of lupus and the service-connected fibromyalgia.  As the evidence suggests a material change in the disability, a reexamination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain for the record, the report of a VA examination conducted on April 21, 2009.   

2.  Ask the Veteran either to submit or to authorize VA to obtain on her behalf, the records from Montwood Medical Clinic since August 2008. 

3.  Afford the Veteran a VA examination to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent) that obstructive sleep apnea, diagnosed in February 2006, five months after service, is related to the documented complaints of trouble sleeping in service. 

In formulating the opinion, the VA examiner is asked to consider the following: 

During service, in May 2002, on a physical examination, the Veteran complained of sleeping trouble, at which time it was also noted that she was treated with Lupron with side effects, that she experienced work-related stress, and that she had insomnia due to pelvic pain.  


In January 2004, her sleep was restorative when her fibromyalgia pain was adequately controlled.  In October 2004, her sleep became fragmented and unrefreshing when she tried to stop taking pain medication for musculoskeletal ailments.  There was no diagnosis of a sleep disorder on a pre-discharge VA examination in April 2005.  In July 2005, a record from William Beaumont Army Medical Center indicates a complaint of insomnia, and there is some question as to whether this was a side effect of a medication.  

After service, the Veteran underwent a Persian Gulf Registry examination in January 2006, from which she was referred for a sleep study.  In February 2006, the sleep study resulted in a diagnosis of mild obstructive sleep apnea.  Subsequent records from William Beaumont Army Medical Center show a complaint of sleep dysfunction in April 2006.  A polysomnogram in July 2009 also resulted in a diagnosis of obstructive sleep apnea.  

If, however, after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because the sleep symptoms in service are not more likely than any potential cause unrelated to service, if so, identify any other potential cause, and that an opinion is beyond what may be reasonably concluded based on the evidence of record, that is, there are no other test or records, if procurable, would facilitate a more conclusive opinion, considering current medical knowledge.  


The Veteran's file should be made available to the VA examiner for review.

4.  Afford the Veteran a VA ear, nose, and throat examination to evaluate the service-connected allergic rhinitis and sinusitis. 

The VA examiner is asked to describe:

a).  Whether there are any polyps present, 

b).  The number of incapacitating episodes (one that requires bed rest and treatment by a physician) per year, if any, of sinusitis requiring prolonged antibiotic treatment, and 

c).  The number of non-incapacitating episodes per year, if any, of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

5.  Afford the Veteran a VA rheumatology examination to evaluate service-connected systemic lupus erythematosus.  

The VA examiner is asked to report on exacerbations of the disease lasting a week or more and occurring two or three times per year, or whether there are frequent exacerbations of the disease producing severe impairment of health.  




The claims file should be made available for review.

6.  After the completion of the above development, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2010).



